                 Case
                   Case
                      3:19-mj-04275-CDB
                        4:19-cr-00172-RGE-HCA
                                          *SEALED*Document
                                                      Document
                                                             21of7Filed
                                                                     Filed
                                                                         10/07/19
                                                                           10/04/19Page
                                                                                     Page
                                                                                        1 of
                                                                                          1 of
                                                                                             3 3
                         United States District Court--District   Arizona
                               SEALED Order Setting Conditions of Release
                                                                             - Phoenix
                                                                                                                 SEALED
DATE:    October 4. 2019              CASE NUMBER_~l9~-~04=2~7=5M~J-~00~l~-P~C~T~-~C=D=B-
USA vs. Ruby Katherine Montoya

181PERSONAL RECOGNIZANCE
•  AMOUNT OF BOND_ _ _ _ _ _ _ _ _ _ _ _ _ __
      • UNSECURED
      • SECUREDBY
      SECURITY TO BE POSTED BY _ _ _ _ _ _ _ _ __
NEXT APPEARANCE_or as directed through counsel
D 401 West Washington St., Phoenix, AZ, Courtroom #605, 61h Floor
D Goodwin & Cortez, US Post Office Bldg., Prescott, AZ, 2nd Floor
D 123 N. San Francisco Street, Flagstaff, AZ, 1st Floor Courtroom
IT IS ORDERED THAT DEFENDANT IS SUBJECT TO THE FOLLOWING CONDITIONS AND SHALL:

C8J     appear at all proceedings as required and to surrender for service of any sentence imposed.

C8J     not commit any federal, state or local crime.

C8J     cooperate in the collection of a DNA sample if the collection is authorized by 42 U.S.C. § 14135a.

C8J     immediately advise the court, defense counsel and U.S. Attorney in writing of change in address/telephone number.

C8J     maintain or actively seek verifiable employment or (combination of work/school) if defendant is physically or medically able
        and provide proof of such to Pretrial Services.

        not travel outside of:   District of Arizona and District of lowa
        except Defendant may travel directly to the prosecuting d1stnct, and through all states and counties m between the D1stnct of
        Arizona and the prosecuting district, for Court purposes and lawyer conferences only unless express PRIOR Court or Pretrial
        Services permission is granted to do so. Pretrial Services is authorized to approve overnight travel for attorney visits and court
        appearances.

        *The following procedure shall apply if the Defendant seeks Court approval, rather than Pretrial Services Officer approval , for
        travel not previously approved by the Court: Requests to the Court for approval of travel shall be made by motion (accompanied
        by a proposed order), filed at least two weeks before the requested travel (absent good cause), stating the position of the
        Government attorney and the details of the requested travel , including dates, modes, and purpose. Defense counsel shall provide
        the supervising U.S. Pretrial Services Officer timel y notice of the motion.

        avoid all direct or indirect contact with persons who are considered alleged victim(s), potential witness(es), family members
        ofvictim(s)/witness(es), except Defendant may communicate with custodial parent solely for visitation purposes with hi s/her
        minor child(dren): Defendant may have contact with his/her family members but may not discuss the case or underlying events
        with any members of your family. Defendant shall not travel to locations or sites owned by the victim{s).

        report as directed to the U.S. PRETRIAL SERVICES 1-800-769-7609 or 602-322-7350.

        You shall not enter any energy facility, pipeline, or electrical lines.

        execute an agreement to forfeit upon failing to appear as required, the bond or designated
        property: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

•       Defendant is placed in the third-party custody of: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

•       refrain from   •   any   •   excessive use of alcohol and not use or possess any narcotic or other controlled substance defined by
        21 U.S.C. 802 unless prescribed for defendant by a licensed medical practitioner in the course of his/her legitimate medical
        practice. This provision does not permit the use or possession of medicinal marijuana even with a physician's written
        certification.

•       participate in drug/alcohol counseling/treatment and submit to drug/alcohol testing, including breathalyzer testing and make
        copayment towaro the cost as directeo by U. S. Pretrial Services. The defendant shall not interfere, obstruct or tamper in any
        way with the administration of any Court ordered substance abuse testing.

•       shall surrender all travel documents to Pretrial Services by_ _ _ _ _ _ _ and will not obtain a passport or other travel
        document during the pendency of these proceedings.

0       obtain no passport.
                 Case
                   Case
                      3:19-mj-04275-CDB
                        4:19-cr-00172-RGE-HCA
                                        *SEALED*
                                              Document
                                                 Document
                                                       21 7Filed
                                                              Filed
                                                                  10/07/19
                                                                    10/04/19Page
                                                                              Page
                                                                                 2 of
                                                                                   2 of
                                                                                      3 3
        not possess or attempt to acquire any firearm, destructive device, or other dangerous weapon or ammunition.        You shall not
        use or possess any acetylene torch, mig Welder, Electrical, pneumatic or gas grinder and/or saw.

~       maintain weekly contact with his/her counsel by Friday, noon of each week.
•       shall timely pay his/her monthly child support payments as previously ordered by the subject state court in the total amount of



    Defendant shall participate in the Computer Monitoring Program as directed by the Pretrial Services Office and follow all rules and
        regulations of the program. Defendant will incur the cost of monitoring services as directed by Pretrial Services. Additional
        conditions of the Computer Monitoring Program are as follows:
    a. Defendant shall not establish any email accounts or internet services accounts unless previously authorized by Pretrial Services.
        Defendant shall provide financial documents as requested by Pretrial Services to confirm compliance with this condition.
    b. Defendant shall not possess or access any device which allows access to the Internet unless authorized by Pretrial Services.
~       The defendant shall avoid all direct or indirect contact with codefendant' s unless in the presence of defense counsel.
                                         ADVICE OF PENALTIES AND SANCTIONS

The commission of any offense while on pretrial release may result in an additional sentence upon conviction for such offense to
a term of imprisonment of not more than ten years if the offense is a felony or a term of imprisonment of not more than one year
if the offense is a misdemeanor. This sentence shall be consecutive to any other term of imprisonment.
         Title 18 U.S.C. § 1503 makes it a criminal offense punishable by imprisonment for life or by death, or, depending upon
the specific provisions of the section not more than twenty years or by not more than ten years, and a $250,000 fine to intimidate
a juror or officer of the court; Title 18 U.S.C. §1510 makes it a criminal offense punishable by up to five years imprisonment
and a $250,000 fine to obstruct a criminal investigation; Title 18 U .S.C. § 15 I 2 makes it a criminal offense punishable by
imprisonment for life or by death, or, depending upon the specific provisions of the section by not more than twenty years or by
not more than ten years and a $250,000 fine for tampering with a witness, victim or informant; or by intentionally harassing
another person and thereby hindering /delaying /preventing or dissuading any person from attending or testifying in an official
proceeding or otherwise violating the section is punishable by imprisonment for not more than one year and a $250,000 fine; and
18 U.S.C. § 1513 makes it a criminal offense punishable by imprisonment for life or by death, or, depending upon the specific
provisions of the section not more than twenty years or by not more than ten years of imprisonment, a fine of $250,000, or
both, to retaliate against a witness, victim or informant, or threaten or attempt to do so.
         It is a criminal offense under 18 U .S.C. §3146, if after having been released, the defendant knowingly fails to appear as
required by the conditions of release, or to surrender for the service of sentence pursuant to a court order. If the defendant was
released in connection with a charge of, or while awaiting sentence, surrender for the service of a sentence, or appeal or
certiorari after conviction, for:(l) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years
or more, the defendant shall be fined not more than $250,000 or imprisoned for not more than ten years, or both;(2) an offense
punishable by imprisonment for a term of five years or more, the defendant shall be fined not more than $250,000 or imprisoned
for not more than five years or both;(3) any other felony, the defendant shall be fined not more than $250,000 or imprisoned not
more than two years, or both;(4) a misdemeanor, the defendant shall be fined not more than $100,000 or imprisoned not more
than one year, or both.
        A term of imprisonment imposed for failure to appear or surrender shall be consecutive to the sentence of imprisonment
for any other offense. In addition, a failure to appear may result in the forfeiture of any bail posted.
        If the person was released for appearance as a material witness, a fine as provided by law or imprisonment for not more
than one year, or both.
                                        ACKNOWLEDGMENT OF DEFENDANT
       I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise
to obey all conditions of release, to appear as directed, and to surrender for service of any sentence imposed. I am
aware of the penalties and sanctions set forth above.




Custodian agrees to (a) supervise the defendant in accordance with all conditions of release, (b) to use every effort to
assure the appearance of the defendant at all scheduled court proceedings, and to notify the court immediately in the
event the defeJ?-dant violates any condition of release or disappears. We, the undersigned, have read and understand
the terms of this bond and conditions ofrelease and acknowledge that we are bound by it until duly exonerated.
                   Case
                     Case
                        3:19-mj-04275-CDB
                          4:19-cr-00172-RGE-HCA
                                          *SEALED*
                                                Document
                                                   Document
                                                         21 7Filed
                                                                Filed
                                                                    10/07/19
                                                                      10/04/19Page
                                                                                Page
                                                                                   3 of
                                                                                     3 of
                                                                                        3 3

 I SIGNATURE OF CUSTODIAN(S)

Directions to United States Marshal :

IZI      The defendant is ORDERED released after processing.

•        Th~ lJIJ.ited Stat~s Marshal is ORDERED to keep the
         jud1c1a1 officer that the defendant has posted bond a




                                       ADDITIONAL CONDITIONS OF RELEASE
1ZJ The defendant shall participate in one of the following location monitoring program components and abide by its
      requirements as the pretrial services officer or supervising officer instructs.
            •      (Curfew) You are restricted to your residence every day O from _ _ to _ _, or O as directed
                   by the supervising officer.
             IZI   (Home Detention) You are restricted to your residence at all times except for employment;
                   education; religious services, medical, substance abuse, or mental health treatment; attorney visits;
                   court appearances; court-ordered obligations; or other activities as pre-approved by the pretrial
                   services office or supervising officer.
             0     (Home Incarceration) You are restricted to 24-hour-a-day lock-down except for medical necessities
                   and court appearances or other activities specifically approved by the court.
IZI Submit to the location monitoring indicated below and abide by all of the program requirements and instructions
    provided by the pretrial services officer or supervising officer related to the proper operation of the technology.
    The defendant must pay all or part of the cost of the program based upon your ability to pay as the pretrial
    services office or supervising office determines.
             IZI   Location monitoring technology at the discretion of the officer
             0     Radio Frequency (RF) Monitoring
             0     Passive GPS Monitoring
             0     Active GPS Monitoring
IZI    Pretrial Services is granted the ability to permit overnight travel for court or employment training purposes.


ACKNOWLEDGMENT OF DEFENDANT                       ~                  -    ~
DATE__._
       I \J
         ___;;_,(~ Y.....__.
                         11_5_,_
                             · - - - - --
